In The

                                 Court of Appeals

                      Ninth District of Texas at Beaumont

                                __________________

                                NO. 09-19-00191-CR
                                NO. 09-19-00192-CR
                                __________________

                        AUSTIN BLAKE CATES, Appellant

                                          V.

                  THE STATE OF TEXAS, Appellee
__________________________________________________________________

                On Appeal from the 159th District Court
                        Angelina County, Texas
                 Trial Cause Nos. 2018-0698; 2018-0700
__________________________________________________________________

                            MEMORANDUM OPINION

        The State indicted Austin Blake Cates for crimes resulting from three separate

criminal transactions: Burglary of a Habitation, Robbery, and Possession of a

Controlled Substance. 1 See Tex. Penal Code Ann. §§ 30.02(a),(d), 29.02. On March

11, 2019, Cates pled no contest to the charge of Burglary of Habitation and guilty to



   1
       Cates does not appeal his conviction for Possession of a Controlled Substance.
                                           1
the charge of Robbery without the benefit of a plea agreement. 2 At the hearing, the

trial court admonished Cates that he had a right to a jury trial and that by pleading

guilty to the charges, he was waiving his right to appeal his guilty convictions. Cates

also signed written plea admonishments that were admitted into evidence.

       On April 25, 2019, after conducting a bench hearing as to punishment, the

trial court sentenced Cates to serve 15 years of incarceration in the Institutional

Division of the Texas Department of Criminal Justice for Burglary of Habitation,

and 18 years of incarceration for Robbery. The trial court also ordered that the

sentences run concurrently. The trial court certified that this was not a plea-bargain

case as to punishment and that Cates had the right of appeal. Cates timely filed

notices of appeal in each of the two cases.

       The attorney appointed to represent Cates in his appeal filed an Anders brief

which asserted that the attorney diligently reviewed the record and found no

meritorious claims on which to appeal Cates’s sentences and that any appeal is

frivolous. See Anders v. California, 386 U.S. 738, 744–45 (1967); High v. State, 573
S.W.2d 807, 810–13 (Tex. Crim. App. [Panel Op.] 1978). Counsel served Cates with

a copy of the Anders brief filed on his behalf. This Court notified Cates of his right



   2
    The trial court combined all of Cates’s cases at his plea hearing and later heard
evidence regarding punishment for all cases in one hearing.
                                         2
to file a pro se response, as well as the deadline for doing so. This Court did not

receive a pro se response.

       We have independently reviewed the record, and we agree with counsel that

this appeal is wholly frivolous and without merit; we find nothing in the record that

arguably might support an appeal. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991) (stating that the reviewing court must determine whether arguable

grounds for review exist). The Court concludes it is unnecessary for us to order

appointment of new counsel to re-brief this appeal. Cf. id. As no arguable grounds

exist to support the appeal, we affirm the trial court’s judgment. 3

       AFFIRMED.

                                                      _________________________
                                                           CHARLES KREGER
                                                                Justice

Submitted on December 16, 2019
Opinion Delivered January 22, 2020
Do Not Publish

Before McKeithen, C.J., Kreger and Johnson, JJ.




   3
     Cates may challenge our opinion in this case by filing a petition for discretionary
review. See Tex. R. App. P. 68.
                                          3